EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Kinberg on 25 July 2022.

The application has been amended as follows: 

In claim 9, line 1, the term - - 3 - - has been deleted and - - 1 - - inserted therefor;
In claim 9, line 1, after the second instance of “the” the term - - upper - - has been deleted and - - at least one pivotable - - has been inserted therefor;
	In claim 9, line 3, after the term “the” - - at least one folding flap of the - - has been inserted;
	In claim 10, line 1, the term - - 3 - - has been deleted and - - 1 - - has been inserted therefor; 
In claim 17, lines 1 and 2, the terms - - wherein the supporting body includes flaps on an upper side of the container - - has been deleted;
In claim 17, line 2, the term - - flaps - - has been deleted and - - at least one folding flap - - has been inserted therefor; and
	Claim 3 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims have been allowed for the same reasons given in the Notice Of Allowance issued 07 July 2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        26 July 2022

								/DREW E BECKER/                                                                                       Primary Examiner, Art Unit 1792